In an action to recover under a fire insurance policy, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Belen, J.), dated March 24, 1998, as granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs contend that the defendant insurance company issued a temporary insurance binder to them on August 30, 1994, which was still in effect when their property was damaged by fire on November 12, 1994. However, the papers which the plaintiffs claim to have bound the defendant to provide temporary coverage did not specify the “effective date of coverage” (Insurance Law § 3404 [h]), or indicate its term or duration. Under these circumstances, the Supreme Court properly granted the defendant’s motion for summary judgment upon the ground that the insurance application did not constitute an enforceable binder. Mangano, P. J., Santucci, Krausman and Florio, JJ., concur.